Among other distinguishing features, the facts of Stincer,supra, differ from those of this case in that the preliminary examination in Stincer both included defense counsel and excluded any questions regarding the substantive testimony of the youthful witnesses. Indeed, the majority opinion in Stincer
specifically noted that a competency hearing in which a witness is asked to discuss upcoming substantive testimony might bear a substantial relationship to a defendant's opportunity better to defend himself at trial. See Stincer, 482 U.S. at 746,107 S.Ct. at 2667-2668, 96 L.Ed.2d at 648, fn. 20, and accompanying text. Here, of course, such inquiry was made, and it elicited a version of her story that K.C. told at no other time. The defense could not have known of this, and counsel would have no reason to inquire, since such preliminary inquiries normally do not include substantive matters.
In this case, K.C. testified as to what happened and K.C.'s mother testified as to what K.C. told her happened. Moreover, the psychologist testified as to what K.C. told her had happened, and that in fifty percent of the sex abuse cases that she handled, the children did not tell the whole story the first time.
K.C., in the competency hearing, stated that the defendant touched her. This is the only time that K.C. related a version of the incident that included *Page 573 
the defendant's touching her. K.C.'s mother testified that K.C. told her that the defendant did not touch her. K.C. previously had changed her story on whether the defendant had made her touch him. In fact, it was three days after she told a counselor that nothing happened that she first mentioned that she had touched the defendant. K.C. did not tell her mother or the police that she had touched the defendant.
The defendant's conviction was based on the testimony of K.C. and what K.C. told others. If the jury determined that K.C. was not a credible witness, then the state would not have been able to prove its case beyond a reasonable doubt.
Had the defense known that K.C. changed her story again, a few hours before she testified, that information would not only have impacted her credibility but also the credibility of the counselor. Accordingly, I believe that defendant's due process rights were violated because his presence at the competency proceeding would have contributed to the defendant's opportunity to defend himself against the charges.
Since I cannot conclude that the error was harmless beyond a reasonable doubt, I would find that defendant's first and second assignments of error should be sustained, and that the defendant's conviction should be reversed.